TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00591-CV



                                   In re Paul Douglas Archer


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Paul Douglas Archer, an inmate convicted of the offenses of indecency with

a child and aggravated sexual assault,1 has filed a pro se petition for writ of mandamus against the

Sheriff of Comal County and the chief civil legal assistant of the Comal County District Attorney’s

Office. The petition alleges that respondents have refused to provide information requested

by relator under the Texas Public Information Act. See Tex. Gov’t Code Ann. §§ 552.001-.353

(West 2004 & Supp. 2010).

               This Court’s mandamus jurisdiction is limited. We have jurisdiction to issue a writ of

mandamus against district or county court judges in our district. See id. § 22.221(b) (West 2004).

We do not have mandamus jurisdiction against other individuals unless issuance of the writ is

necessary to enforce this Court’s jurisdiction. See id. § 22.221(a); see also Silva v. Klevenhagen,

833 S.W.2d 746, 747 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding). Relator has not


       1
          See Archer v. State, Nos. 03-07-00019-CR & 03-07-00020-CR, 2007 Tex. App. LEXIS
6612 (Tex. App.—Austin Aug. 17, 2007, pet. ref’d, untimely filed) (mem. op., not designated for
publication).
demonstrated, and we do not conclude, that the requested relief is necessary to enforce our

jurisdiction.

                The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Filed: October 19, 2011




                                                2